[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO STRIKE (#101)
The defendant Eastern Steel Erectors, LLC moves to strike Count Three of the amended complaint dated December 26, 2002, on the grounds that a crane is not a motor vehicle.
In the instant case a crane was borrowed or leased from Eastern Steel Erectors, LLC by the Summit Crane Company the employer of Ralph Mitchell. The Crane crashed into the insured's house causing extensive damage. The plaintiff's insurer brought this subrogation claim.
The plaintiff contends the crane is not a motor vehicle as defined in14-1 (47).  The amended complaint cites Conn. Gen. Stat. § 14-154a or Section 52-183. The plaintiff claims that the complaint itself does not provide the court with a sufficient enough description of the crane to determine whether it got to the site on its own power or was delivered on a trailer. Further discovery is necessary after which a motion for summary judgment may be more appropriate.
Accordingly, the Motion to Strike is denied.
___________________ Hennessey, J. CT Page 1231